ATTORNEY GRIEVANCE COMMISSION                                                                   *     IN THE
OF MARYLAND
                                                                                                *     COURT OF APPEALS

v.                                                                                              *     OF MARYLAND

                                                                                                *     Misc. Docket AG No. 11
                                                                                                      September Term, 2021
                                                                                                *
ANDREW RYAN CORCORAN                                                                                  (No. 486230-V, Circuit
                                                                                                *     Court for Montgomery
                                                                                                      County)

                                                                                   ORDER

                        Upon consideration of the Joint Petition of the Attorney Grievance Commission of

Maryland and the Respondent, Andrew Ryan Corcoran, to indefinitely suspend the

Respondent from the practice of law with a right to petition for reinstatement in eighteen

months for violations of Rules 1.1, 1.4, 1.15, 5.1, 5.3, and 8.4(a), (c) and (d) of the Maryland

Attorneys’ Rules of Professional Conduct and Maryland Rules 19-407 and 19-410, it is this

9th day of March, 2022


                        ORDERED, by the Court of Appeals of Maryland, that effective April 15, 2022, the

Respondent, Andrew Ryan Corcoran, be indefinitely suspended from the practice of law with

a right to petition for reinstatement after eighteen months; and it is further


                        ORDERED, that, on April 15, 2022, the Clerk of this Court shall strike the name of

Andrew Ryan Corcoran from the register of attorneys in this Court, and certify that fact to

the Trustees of the Client Protection Fund of the Bar of Maryland and all Clerks of all

judicial tribunals in this State in accordance with Maryland Rule 19-761(b).
 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.




                            2022-03-09 11:10-05:00                                         /s/ Joseph M. Getty
                                                                                               Chief Judge

Suzanne C. Johnson, Clerk